Citation Nr: 1241383	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), to include as secondary to service-connected meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1959 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was previously before the Board in November 2010, when it was remanded for additional development.

The Board notes that the November 2010 remand directed the RO / Appeals Management Center (AMC) to attempt to obtain the Veteran's pertinent records in the custody of the Social Security Administration (SSA) and to provide the Veteran with a VA medical/psychiatric examination to address the issue on appeal.  Appropriate action has been taken to obtain the Veteran's records in the custody of SSA.  The claims file includes the SSA's December 2010 notice to VA that the Veteran's records are unavailable because they have been destroyed; in September 2011, the AMC issued a formal finding of unavailability detailing the steps taken to obtain the records prior to a determination that further attempts to obtain them would be futile.  The Board observes that the Veteran has submitted his own copies of records associated with the pertinent SSA proceedings, and the records are documented in the claims file.  Additionally, a June 2011 VA examination report shows that the directed examination and medical opinions have been adequately provided.  The Board finds that the directed actions have been completed in compliance with the Board's November 2010 remand.

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disability was not caused or manifested during the Veteran's active duty service, nor was an acquired psychiatric disability manifested within a year following active duty service, nor is any acquired psychiatric disability caused or aggravated by service-connected disability. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated during the Veteran's active duty service, nor is any acquired psychiatric disability secondary to service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Duty to Notify 

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  While the notification did not advise the veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is being denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The notice otherwise complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


Duty to Assist 

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence including private medical evidence, and afforded the Veteran an appropriate VA examination in connection with the issue on appeal in June 2011.  The Board finds that the VA examination report is adequate and probative evidence sufficiently addressing the issue on appeal.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

The Board notes that appropriate action has been taken to obtain the Veteran's records in the custody of SSA.  The claims file includes SSA's December 2010 notice to VA that the Veteran's records are unavailable because they have been destroyed; in September 2011, the AMC issued a formal finding of unavailability detailing the steps taken to obtain the records prior to a determination that further attempts to obtain them would be futile.  The Board observes that the Veteran has submitted his own copies of records associated with the pertinent SSA proceedings, and the records are documented in the claims file.

The Board recognizes that the Veteran has recently submitted copies of some VA treatment records from many years in the past that are not otherwise associated with the claims file.  The Board has carefully considered whether there may be a reasonable indication that additional pertinent VA medical records may remain outstanding.  The Board notes that the Veteran's submissions feature (among other documents) a January 1987 mental health discharge summary report signed by the same two personnel who signed similar reports from different dates that were already obtained for the claims file through internal VA channels.  The Board finds that the documents appear to come specifically from the VAMC West Los Angeles; this conclusion is supported by references within the documents and the involvement of personnel associated with other documents from that facility.  Significantly, the RO requested and received the available outstanding archived records in the possession of the VAMC West Los Angeles facility in December 2006.  Although a cover letter to this request contained some unclear conditions regarding the requested period of records sought, the request's VA Form 10-7131 "Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action" simply requests the outpatient treatment reports "from 1985 to 1997."  It appears that the substantial quantity of records received from this request represents all records from that period that were available in archives from the VAMC West Los Angeles facility.

The Board notes that the Veteran has not asserted, and the information of record does not otherwise suggest, that he received any pertinent VA treatment prior to 1985.  The Board further notes that the RO previously sought and obtained (in connection with past claim adjudication) the Veteran's available VA treatment records from Los Angeles area facilities from the mid-1980s onward, including (in 1990) obtaining records of the Veteran's 1980s treatment from VAMC Wadsworth (as well as from VAMC Brentwood, which appears to be the same facility later referred to as VAMC West Los Angeles).

The Board finds that the RO has obtained all available pertinent VA treatment records in the possession of VA medical facilities, and these records (together with additional information and documentation submitted by the Veteran) present a detailed probative account of the Veteran's psychiatric history.  There is no indication that there remains any additional source of the Veteran's older VA treatment records that could further supplement the record with additional development.  There is no reasonable indication that sources of VA treatment records already contacted are in possession of additional pertinent treatment records beyond those they have already provided in the development of this claim.  Importantly, the Board notes that the Veteran has not contended that any pertinent VA treatment evidence remains outstanding in this case.  The Board finds that the duty to assist the Veteran in obtaining medical evidence has been fulfilled in this case.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Analysis

The Veteran is seeking service connection for an acquired psychiatric disability, originally claimed as PTSD, to include as secondary to service-connected meningitis.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

PTSD

The Veteran contends that service connection is warranted for PTSD.  The Veteran contends that he suffers from PTSD that is a result of his service-connected meningitis, either as a result of the experience with meningitis during service or otherwise as an after-effect of the meningitis pathology.  The Board finds, however, that service connection for PTSD cannot be granted because the Veteran does not currently have appropriately diagnosed PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  However, the Veteran's alleged stressors as presented in his communications with VA adjudicators are not directly related to "fear of hostile or terrorist" activity as contemplated by this regulation.

The Board briefly observes that there is no diagnosis of PTSD documented or alleged during the Veteran's military service.  In any event, even if there were in-service manifestations of psychiatric disability, service connection for PTSD still could not be granted in this case without a current diagnosis of PTSD (or an adequate diagnosis pertaining to some time during the pendency of this appeal).

The preponderance of the evidence indicates that the Veteran does not have PTSD.  There are no medical reports of record containing a verified diagnosis of PTSD with reference to the applicable DSM-IV criteria.  Moreover, when the Veteran was examined by a VA psychiatrist in June 2011, it was unequivocally concluded that a diagnosis of PTSD was not supported.  The examining clinical psychologist presented the clear competent conclusion that the Veteran's reported stressor event involving meningitis "does not meet the PTSD stressor criterion" and, furthermore, that the Veteran "has symptoms of hyperarousal, but these are not sufficient to a make a PTSD diagnosis: they are nonspecific anxiety symptoms."  The examiner concluded that "he does not meet the criteria for PTSD ... a diagnosis of Anxiety Disorder NOS is the most appropriate one."

This conclusion from the qualified expert specialist was informed by thorough interview and examination of the Veteran, together with review of the claims file.  The Board finds that the June 2011 VA examination report's conclusion is highly probative evidence indicating that the Veteran does not have a diagnosis of PTSD meeting the applicable DSM-IV criteria.  There is no probative evidence to the contrary showing a PTSD diagnosis during the pendency of this appeal meeting the DSM-IV criteria.  As the weight of the probative evidence weighs against finding that the Veteran has had a diagnosis of PTSD meeting the DSM-IV criteria during the pendency of this appeal, service connection for PTSD cannot be warranted.  38 C.F.R. § 4.125(a).  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

The Board acknowledges that by raising this claim on appeal, the Veteran asserts that he actually suffers from PTSD.  The Veteran's lay testimony is competent to report his symptoms, but his own account of symptom complaints have been interpreted by the competent psychiatric specialist as failing to meet the DSM-IV criteria for a PTSD diagnosis; the Veteran is not shown to be competent to establish a specialized diagnostic characterization of his psychiatric symptoms as PTSD rather than an anxiety disorder.  While the Veteran is competent to report the symptoms he experiences, he is not competent to provide a diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the psychologist serving as the June 2011 VA examiner, with full knowledge of the Veteran's self-reported history of symptoms, was nevertheless of the opinion that the Veteran does not currently have PTSD.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Applying the law discussed above, the Board finds that psychological expertise and experience is required to interpret an array of symptoms and conclude the appropriate psychological diagnosis shown by those symptoms.  The Veteran has not shown that he has such expertise and experience.  The Board also notes that pertinent regulations applicable to service connection claims for PTSD require that a diagnosis conform to the specialized criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125.  The Veteran has not shown that he has the requisite expertise and experience to apply the DSM-IV criteria.  In any event, the Board finds that the most probative evidence with regard to the question of a diagnosis of PTSD is the negative finding of the trained clinical psychologist that authored the June 2011 VA examination report.

The Board must conclude that the evidence of record weighs against finding that the Veteran has a diagnosis of PTSD.  With no current diagnosis of PTSD, service connection cannot be granted for PTSD.

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Acquired Psychiatric Disability Other Than PTSD

Although the Veteran primarily claimed entitlement to service connection for PTSD, application of the judicial holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) results in the Board considering expanded issue of entitlement to service connection for an acquired psychiatric disability more broadly.

The Veteran's service treatment records documents that he became ill in June 1961 and received multiple diagnoses, including "MENINGITIS, Aseptic NEC (3400), DNEPTE."  Service connection for meningitis (and any residuals) has already been established and the Veteran now seeks to establish service connection for an acquired psychiatric disability as secondary to the meningitis.

The Veteran's service treatment records do not document any manifestation or diagnosis of psychiatric disability during the Veteran's service.  The Veteran has not testified that he experienced symptoms of chronic psychiatric disability during service.  The Veteran's January 1964 service separation examination report shows that the Veteran's was found to be normal upon clinical psychiatric evaluation, with no pertinent abnormalities noted.  No symptom complaints suggestive of any psychiatric disability was noted at any time during service.  The evidence of record indicates that neither the Veteran nor trained medical professionals believed that the Veteran had a chronic acquired psychiatric disability during active duty service.

An October 1985 VA medical record shows that the Veteran complained of being "a nervous wreck."  The Veteran reported a "1-1/2 yrs history of [increased] nervousness of new onset."  The medical record notes that the Veteran "[h]ad 'meningitis' in 1961...."  The Veteran complained of "a progression of memory deficit since that time, mostly recent memory."  The report notes that the Veteran "[r]elates onset of nervousness to onset of asthma in about 1979."  The Veteran emphasized that he had a "very poor memory" and was "unable to give approximate dates of the onset of his sxs."  The Veteran was "unable to give any kind of a reliable organized history of his problems."  The Veteran was observed to be very agitated and nervous and uncooperative.  The report reflects that the VA personnel had significant difficulty assessing the Veteran, even after determining that a psychiatric and neurological evaluation was warranted.

The Veteran has indicated during the course of this appeal that he has received treatment from VA facilities from 1985 through the present time; the contents of the claims file largely document this treatment.  There is a substantial quantity of medical evidence documenting that the Veteran continued to manifest significant symptoms of nervousness and anxiety, among others, from the 1980s through the present time.  Rather than discuss each of the reports documenting the details of the Veteran's symptom history at various times, the Board will focus its discussion upon the information pertinent to the key questions in this appeal concerning the onset and the etiology of the Veteran's claimed chronic acquired psychiatric disability.

A significant November 1987 private psychiatrist's report is of record, prepared by a Dr. Sosner in the capacity of a Medical Examiner in a Workers Compensation matter.  The report explains that in 1981 the Veteran had been working as a child care worker, but found working conditions to be stressful due to a large caseload and continuing difficulties with knee problems; the Veteran resigned in November 1981.  The psychiatrist saw the Veteran shortly thereafter, and recalled: "Away from the stressful nature of his employment, his psychological symptoms rapidly abated and by the time I saw him in May of 1982 he was essentially asymptomatic...."  Between that time and the November 1987 report, the Veteran entered another stressful working situation, "had ongoing pain in his knee which he finds psychologically draining to him," "developed feelings of nervousness," "periodically has acute anxiety attacks," and "stammers and stutters," among other symptom complaints such as heart palpitations, dizziness, and blacking out.  The psychiatrist diagnosed "Chronic Anxiety Disorder manifested by periodic anxiety attacks, stuttering ...."  The psychiatrist stated: "The symptoms of anxiety which [the Veteran] is showing in my opinion have been caused by the stresses of his current employment situation."

A May 1986 VA discharge summary documenting the Veteran's VA mental health treatment from February 1985 to May 1986 shows that the Veteran was diagnosed with insomnia, anxiety, and depression.  Despite the May 1986 discharge date, the report indicates that the Veteran did not return to the clinic following stress management group participation in May 1985.  No other pertinent details are documented in this report.

A January 1987 VA discharge summary documenting the Veteran's VA mental health treatment from August 1986 to January 1987 shows that the Veteran had been previously seen by the VA mental health clinic "for a short while ... in 1985" with "anxiety being the most noted symptom."  Significantly, the Veteran "felt the origin o[f] his problems started with a knee injury which in time involved both knees and his back.  He began to fear re-injury at his work with juvenile delinquents."

A May 1988 VA medical record refers to a history of depression, without further pertinent information.

A November 1988 VA discharge summary documenting the Veteran's VA mental health treatment from 1987 and 1988 reports the Veteran's history as featuring a 1979 knee injury requiring surgery and leading to back problems, a change in his work hours, and an inability to adjust his sleep pattern.  In connection with this, "[h]e reported considerable anxiety manifested in loss of hair and panic like attacks occurring a few times a week.  He has been a prior patient in MHC for essentially the same reasons."

A December 1990 VA discharge summary documenting the Veteran's VA mental health treatment through much of the year 1990 shows that the Veteran presented for treatment in May 1990 with a "10-12 yr h/o anxiety, panic attacks...."  This report of a 10 to 12 year history of anxiety and panic attacks suggests that the symptoms had original onset from 1978 to 1980.

The June 2011 VA psychiatric examination report addresses the medical questions at issue in this appeal with a competent expert opinion informed by review of the claims file together with interview and examination of the Veteran.  The June 2011 VA examination report shows that the Veteran currently has a diagnosis of anxiety disorder with stuttering.  The June 2011 VA examiner concluded that "his anxiety and stuttering are less likely as not (less than 50/50 probability) caused by or the result of his service connected meningitis."  The June 2011 VA examiner also concluded that "[i]t is also less likely as not (less than 50/50 probability) that the anxiety and stuttering manifested during service or were caused or aggravated by his service."

The June 2011 VA examiner noted that the Veteran reported that his anxiety symptoms started after he had meningitis, however the Veteran was unable to remember more precisely when the symptoms began.  The examiner explained that "patients who have had meningitis can develop anxiety as a direct result of the meningitis: however, there are other potential causes for anxiety and ... there is insufficient evidence to link his meningitis with his anxiety...."  The examiner cited that the Veteran's service records "make no mention of treatment for anxiety or any other psychiatric condition during his service time."  Furthermore, the examiner explained that the Veteran "reports his stuttering started at least ten years after his treatment for meningitis, therefore it is unlikely that his stuttering is related to his meningitis."  The examiner summarized that "there is not enough evidence to link his Anxiety Disorder NOS to his meningitis and there is even less evidence to link his stuttering to his meningitis."

The Board finds that the June 2011 VA examination report adequately addresses all of the pertinent service connection theories raised by this appeal.  The report expressly states that the Veteran's acquired psychiatric disabilities were unlikely caused or aggravated during service.  The report further makes clear that the examiner reviewed the claims file to determine that the onset of the acquired psychiatric disabilities came significantly after the conclusion of the Veteran's in-service meningitis, supporting the examiner's conclusion that there is no link between the psychiatric disabilities and the Veteran's in-service meningitis.  The Board notes that there is no medical evidence establishing any ongoing pathology or active residuals of meningitis which may otherwise raise a question of the in-service meningitis somehow increasing the severity of the post-service psychiatric disability.  The Board notes that the Veteran's service-connected meningitis has been assigned a noncompensable disability rating at all times; the Veteran's past claims for increased compensation for alleged post-service manifestations have been denied by final rating decisions and are not part of this appeal.  The Board finds that the June 2011 VA examination report indicates, with reference to the relevant facts shown by the evidence in this case, that the Veteran's acquired psychiatric disabilities have not been caused or aggravated by the meningitis.

The June 2011 VA examination report was authored by an appropriate expert specifically for the purpose of addressing the questions at issue in this case.  The report thoroughly discusses the pertinent questions in this case.  The Board finds that the June 2011 VA examination report addressing this issue is highly probative evidence, as it presents a competent expert opinion informed by review of the pertinent evidence including service treatment records, post-service records, and direct inspection and interview of the Veteran.  The June 2011 VA examination report complies with the conditions set out in the November 2010 Board remand, as the expert addressed all of the pertinent questions and information.  The June 2011 VA examination report is highly probative and presents a medical opinion indicating no nexus (through causation or aggravation) between the Veteran's acquired psychiatric disabilities and the pertinent service-connected disability, nor otherwise between the Veteran's acquired psychiatric disabilities and the Veteran's military service.  In light of the above, the June 2011 VA examination report weighs significantly against the claim of entitlement to service connection for any acquired psychiatric disability.

There is no competent evidence of record indicating any medical link of any kind between the Veteran's acquired psychiatric disability and his service-connected meningitis pathology.  The Veteran is competent to report his lay-observable symptoms, but he is not shown to have the medical expertise of education to establish a specific diagnosis or an etiological link between an acquired psychiatric disability and meningitis.  The Veteran's assertion that he has an acquired psychiatric disability as a result of his service-connected meningitis is not competent evidence establishing a medical etiological link, and there is otherwise no competent evidence of record indicating that such a medical etiological link exists.  The probative evidence, including the Veteran's service treatment records and his own reports over the years, indicates that the Veteran's psychiatric symptoms did not manifest during service and did not manifest for many years following service.  The probative evidence, including the Veteran's own statements and post-service medical records, indicates that the Veteran began experiencing symptoms or possible manifestations of psychiatric disability in the late 1970s and in the 1980s following a knee injury, onset of asthma, and difficult circumstances with his employment.  The lengthy period of several years following service without evidence of complaint or treatment related to psychiatric disability weighs against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Medical opinions have suggested that the Veteran's acquired psychiatric disabilities may be linked to his post-service knee injury, his post-service onset of asthma, and his post-service employment stress, while no medical evidence or opinion suggests that the Veteran's acquired psychiatric disability is linked to his service-connected meningitis (through causation or aggravation).  The highly probative June 2011 VA examination report acknowledges that it is possible in some cases for anxiety psychiatric disability to result from meningitis, but explains that the facts and circumstances in this case (informed by interview of the Veteran and review of the claims file) do not support such a link.

The probative evidence in this case weighs against finding that the Veteran has an acquired psychiatric disability that has been caused or aggravated by military service or his service-connected meningitis.  The Board's review of the claims file reveals that there is no probative medical opinion or evidence significantly contrary to the June 2011 VA examiner's conclusions or the examiner's citation of predicate facts.  The preponderance of the evidence is against finding that the Veteran's chronic acquired psychiatric pathology has been caused or permanently aggravated either by service-connected meningitis or otherwise by his military service.  Thus, the preponderance of the evidence is against entitlement to service connection for acquired psychiatric disability in this case.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for acquired psychiatric disability.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue decided at this time.  The Board acknowledges that the claims file contains a quantity of other documents, but none of the information in these records substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran has PTSD or has an acquired psychiatric disability that is related to his military service or to a service-connected disability.  The Veteran has been afforded a VA examination with an adequate report and opinion in connection with this claim; the examiner provided clear findings and opinions with persuasive discussions of rationale weighing against the claim.  The examiner's pertinent findings and opinions are uncontradicted by the rest of the competent evidence of record.  No medical professional has provided any opinion indicating that the Veteran has an acquired psychiatric disability related to his military service or to service-connected disability.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  As discussed above, the evidence clearly shows that there has been no continuity of symptomatology since service, as the symptoms of the acquired psychiatric disability are well documented to have first manifested many years after service.

The Board acknowledges the Veteran's belief that his claimed acquired psychiatric disabilities are related to his service-connected meningitis or otherwise to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, in some cases, lay evidence will be competent and credible evidence of etiology").  However, a determination concerning diagnosis of an internal disease or a determination concerning the possibility of a causal relationship between two different disabilities or between military service and a chronic disability which the evidence shows did not manifest until many years after service requires specialized training, and may therefore not be established by lay opinions on etiology.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, the benefit-of-the-doubt rule does not apply and the claim is denied.  See 38 U.S.C.A § 5107.



ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


